Filed 11/5/21 P. v. Giddens CA4/2

                     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.



           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E073390

 v.                                                                      (Super.Ct.No. FWV18004475)

 CHELSEA TAYLOR GIDDENS,                                                 OPINION

          Defendant and Appellant.




        APPEAL from the Superior Court of San Bernardino County. Ingrid Adamson

Uhler, Judge. Affirmed.

        Taylor L. Clark, under appointment by the Court of Appeal, for Defendant and

Appellant.

        Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Eric A. Swenson and Junichi P.

Semitsu, Deputy Attorneys General for Plaintiff and Respondent.




                                                             1
       While an inmate at West Valley Detention Center, defendant Chelsea Giddens

threw a milk carton filled with urine at a deputy, hitting her in the face. As a result of the

incident, which was recorded by one of the jail’s security cameras, the prosecution

charged Giddens with one count of “gassing” a peace officer (Pen. Code, § 243.9), an

aggravated form of battery that occurs when an inmate intentionally causes “any mixture

containing human excrement or other bodily fluids” to make contact with the officer’s

“skin or membranes.” (Pen. Code, § 243.9, subd. (b), unlabeled statutory citations refer to

this code.)

       At trial, the prosecution played the security footage for the jury, and the deputy

testified she was certain the “salty, warm” liquid that splashed into her eyes and mouth

was urine. Giddens testified in her own defense and denied throwing anything at the

deputy, but her attorney presented a different theory during closing statements, arguing

the prosecution had failed to prove beyond a reasonable doubt the liquid was urine as it

was just as likely Giddens had made a concoction of warm water and rotting food from

her cell. The jury found Giddens guilty as charged.

       On appeal, she asserts the following three grounds for reversing her conviction:

(1) the jail violated section 243.9’s mandatory duty to collect a sample of the suspected

gassing substance and test it to determine whether it in fact contains a bodily fluid; (2) the

failure to test the contents of the liquid also violated her due process rights to the

disclosure of potentially exculpatory evidence; and (3) the trial judge erroneously denied




                                               2
her section 1118.1 motion to dismiss the gassing charge for insufficient evidence. We

disagree on each point and affirm.

                                              I

                                            FACTS

       At West Valley Detention Center in Rancho Cucamonga, inmates receive their

meals on styrofoam trays delivered through a foot-wide “tray slot” in the center of their

cell doors. The jail employs a tray-for-tray mealtime policy, for sanitary reasons. To

receive the current meal, inmates must pass the spent trays from their previous meal

through the slot so they may be disposed of and don’t remain in the cells for extended

periods of time. On August 17, 2018, San Bernardino County Sheriff’s Deputy Jenna Van

Leer was on lunch duty in Giddens’s unit delivering trays of food. When she reached

Giddens’s cell, Deputy Van Leer could see through the window in her door that Giddens

had taken off her pants and was wearing only her shirt and underwear and that she had

multiple spent trays stacked in her cell.

       Deputy Van Leer opened the tray slot in Giddens’s door and asked for her spent

trays. Giddens refused to hand them over, so Deputy Van Leer finished serving the rest of

the unit before returning to Giddens’s cell. As Deputy Van Leer served the others,

Giddens started throwing her spent trays out of her tray slot. When Deputy Van Leer

returned, Giddens pushed her hands through the slot and demanded her lunch. Deputy

Van Leer asked Giddens to remove her hands from the slot. She refused and she pushed

back against the slot as Deputy Van Leer tried to close it. Deputy Van Leer told Giddens


                                              3
she would give her the meal (which consisted of two trays) if she removed her hands, and

Giddens complied. But as the deputy bent down to give her the trays, Giddens ran to the

back of her cell and grabbed an eight-ounce milk carton. The carton had been completely

unsealed and opened at the top so it resembled a square cup. Giddens hurled the carton at

Deputy Van Leer. When it hit the cell door, some of its contents splashed through the

opening between the frame and the door and hit the deputy’s face and hair. As she wiped

the liquid off her face with her sleeve, Giddens said angrily, “You should have given me

my trays the first time, cunt,” then laughed.

       Deputy Van Leer called her partner, Deputy Tyler Gilbert, for assistance, and

when he learned what had happened he took her to the hospital where she received blood

tests to determine whether she had contracted any infections from the incident. When

Deputy Gilbert returned to Giddens’s cell about 15 minutes later to remove her, he found

Giddens nude and wet. She had flooded her cell by clogging her toilet, and she had

smeared feces on her tray slot. Deputy Gilbert also noticed feces on Giddens’s hands

when she slid them through the slot to be handcuffed.

       At trial, the prosecution played the surveillance footage of Deputy Van Leer

delivering lunch to the unit. The second time she stops at Giddens’s cell, you see her

bend down to slide the trays through the slot then jump back and wipe her face with her

sleeve. Deputy Van Leer told the jury that as soon as the liquid dripped into her mouth,

she knew it was urine. She said it was warm, salty, and clear, and neither tasted nor

looked like any of the beverages served to inmates (a limited list consisting of just milk,


                                                4
water, coffee, and Kool-Aid). She said while she doesn’t “go around tasting urine,” she

used to be an emergency medical technician (EMT), an occupation that involved frequent

close contact with the bodily fluid. She said she had “been peed on” multiple times as an

EMT. “It’s part of the job.”

       When asked if the jail had tested the liquid to determine whether it was, in fact,

urine, Deputy Van Leer said she wasn’t sure if such testing was available, and in any

event, there wasn’t enough of the liquid on her or the floor to collect a sample. During

cross-examination, defense counsel asked her why she had described it as an “unknown

liquid” in her incident report if she was certain it was urine. She explained she had

wanted to call the liquid urine, but her sergeant instructed her not to, despite the fact she

was “a hundred percent sure” what it was.

       Echoing Deputy Van Leer, Deputy Gilbert said it would have been impossible to

collect a sample of the liquid by the time he reached Giddens’s cell because Giddens had

flooded it. He had similarly described the substance as an “unknown liquid” in his

incident report but added that it “appeared to be urine.”

       Giddens testified in her own defense and denied ever having thrown “anything,

any date, any year, at anyone.” When asked about the surveillance footage, she said, “I

did not see anything on the surveillance video. I don’t even believe that was even me to

tell you the truth.” She said the person in the video was actually “a woman named Mary”

and that she felt bad for Mary because Deputy Van Leer wasn’t feeding her. She also

denied smearing feces on her tray slot. She said the brown substance Deputy Gilbert


                                              5
discovered (and photographed) when he returned to her cell was actually “California

State Certified discipline loaf,” which “looks like feces and it tastes like feces, and they

force you to eat it.”

       To rebut Giddens’s claim that she had never thrown anything at any of the

deputies, the prosecution called Deputy Ryan Chen, who said that four days before the

incident with Deputy Van Leer, he had been called to clean Giddens’s cell because she

had smeared feces inside it. When he arrived outside her cell door, Giddens, who was

inside, naked, threw a “white container” full of liquid at him and said, “Eat my shit,

bitch.” As they had with Deputy Van Leer, the container’s contents splashed through the

opening between the frame and the door and hit Deputy Chen’s face and body. He said

the liquid smelled foul and was not milk.

       The prosecution also recalled Deputy Gilbert, who said the “disciplinary diet” at

West Valley Detention Center consists of a meat and vegetable loaf that has a crumbly

texture similar to bread, and it is served only twice a day, at breakfast and dinner. He said

he had been in close proximity to the brown substance on Giddens’s tray slot and hands

and was sure it was feces and not food.

       During closing argument, defense counsel argued the prosecution had not met

their burden of proving the liquid was urine. He pointed out that because Giddens had old

food trays in her cell at the time and because the jail had not collected and tested the

liquid, it was “not . . . unreasonable” to infer “the liquid consisted of rotting food, water




                                               6
or a mixture thereof.” The jury convicted Giddens of a single felony count of battery of a

peace officer by gassing (§ 243.9), and the trial judge sentenced her to one year in prison.

       Giddens filed a timely notice of appeal.

                                              II

                                        ANALYSIS

       A.     Section 243.9

       Giddens makes two arguments why the lack of testing to determine the contents of

the liquid she threw at Deputy Van Leer requires reversal of her gassing conviction. First,

she claims section 243.9 imposes a mandatory duty on the correctional facilities where

suspected gassing incidents occur to test the suspected substance to ensure it meets the

statutory definition of a gas (i.e., contains bodily fluids). Second, she says that even if the

statute doesn’t impose such a duty, West Valley Detention Center’s failure to perform

such testing in this case is evidence of a bad faith failure to preserve “potentially

exculpatory evidence” in violation of her constitutional due process rights. Both

arguments fail.

       We start with Giddens’s assertion of a statutory duty. The meaning of a statute is a

question of law we address using our independent judgment. (People v. Valdez (2018) 28

Cal.App.5th 308, 312 (Valdez).) Our task when interpreting statutes is to discern the

Legislature’s intent “so as to effectuate the purpose of the law.” (DuBois v. Workers’

Comp. Appeals Bd. (1993) 5 Cal.4th 382, 387.) “The statutory language itself is the most

reliable indicator, so we start with the statute’s words, assigning them their usual and


                                               7
ordinary meanings, and construing them in context. If the words themselves are not

ambiguous, we presume the Legislature meant what it said, and the statute’s plain

meaning governs. On the other hand, if the language allows more than one reasonable

construction, we may look to such aids as the legislative history of the measure and

maxims of statutory construction. In cases of uncertain meaning, we may also consider

the consequences of a particular interpretation, including its impact on public policy.”

(Wells v. One2One Learning Foundation (2006) 39 Cal.4th 1164, 1190; see also People

v. Zambia (2011) 51 Cal.4th 965, 972.)

       Section 243.9 governs gassing in a jail or local detention facility and consists of
                       1
multiple subdivisions. The first, subdivision (a), categorizes the offense as an aggravated

form of battery and provides that “[e]very person confined in any local detention facility

who commits a battery by gassing upon the person of any peace officer” is guilty of a

felony. (§ 243.9, subd. (a).) Subdivision (b) defines “gassing” as “intentionally placing or

throwing, or causing to be placed or thrown, upon the person of another, any human

excrement or other bodily fluids or bodily substances or any mixture containing human

excrement or other bodily fluids or bodily substances that results in actual contact with

the person’s skin or membranes.” (§ 243.9, subd. (b).) In defining gassing, the provision

also implicitly defines a gassing substance as “any mixture containing human excrement

or other bodily fluids or bodily substances.” (Ibid.)



       1 Section 4501.1 governs gassing in state prisons and is essentially identical to
section 243.9.
                                              8
          Subdivision (c)—the provision at issue—directs the jail or local detention facility

to promptly investigate every reported incident of gassing. (§ 243.9, subd. (c).) The

provision states: “The person in charge of the local detention facility shall use every

available means to immediately investigate all reported or suspected violations of

subdivision (a), including, but not limited to, the use of forensically acceptable means of

preserving and testing the suspected gassing substance to confirm the presence of human

excrement or other bodily fluids or bodily substances. If there is probable cause to

believe that the inmate has violated subdivision (a), the chief medical officer of the local

detention facility, or his or her designee, may, when he or she deems it medically

necessary to protect the health of an officer or employee who may have been subject to a

violation of this section, order the inmate to receive an examination or test for hepatitis or

tuberculosis or both hepatitis and tuberculosis on either a voluntary or involuntary basis

immediately after the event, and periodically thereafter as determined to be necessary by

the medical officer in order to ensure that further hepatitis or tuberculosis transmission

does not occur. . . . The results of any examination or test shall be provided to the officer

or employee who has been subject to a reported or suspected violation of this section.”

(Ibid.)

          Finally, subdivision (d) requires the jail or local detention facility to “refer all

reports for which there is probable cause to believe that the inmate has violated

subdivision (a) to the local district attorney for prosecution” (§ 243.9, subd. (d)), and




                                                  9
subdivision (e) makes clear that “[n]othing in this section shall preclude prosecution

under both this section and any other provision of law.” (§ 243.9, subd. (e).)

       According to Giddens, subdivision (c) was enacted for the inmate suspect’s

benefit, to ensure there is direct proof they used a gassing substance within the meaning

of subdivision (b). Giddens focuses on the first part of the provision, which says that a

prompt investigation shall include “preserving and testing” the substance “to confirm the

presence of human excrement or other bodily fluids or bodily substances.” (§ 243.9,

subd. (c).) She argues that the inclusion of a preservation requirement inures to the

inmate’s benefit only, as a means of determining whether they in fact violated the statute.

       But Giddens’s interpretation ignores the rest of the provision, which, in our view,

reveals the purpose behind the prompt investigation mandate. The provision goes on to

say that when there is “probable cause to believe that the inmate has violated subdivision

(a),” the chief medical officer of the facility may order the inmate to be tested for

hepatitis and tuberculosis—contagious diseases commonly transmitted through bodily

fluids—“in order to ensure that further hepatitis or tuberculosis transmission does not

occur.” (§ 243.9, subd. (c), italics added.) Additionally, all test results must be provided

to the potential gassing victim. (Ibid.) Nothing in the provision mentions or relates to

evidence gathering for prosecutorial purposes. In fact, section (e) underscores that the

medical testing and investigation protocols in subdivision (c) “shall [not] preclude” a

prosecution for gassing in violation of subdivision (a). In other words, subdivisions (a)

and (c) are independent; the latter does not inform or restrict the former.


                                             10
       We find the text of this provision unambiguous. Whether read in isolation or in

conjunction with the rest of the statute, it is clear the class protected by the investigation

called for in subdivision (c) are the potential gassing victims, not the violators. In other

words, the purpose of the prompt investigation called for in subdivision (c) is to ensure

that a battery by gassing does not lead to the transmission of communicable diseases or

infections. This purpose in turn promotes the purpose of the statute as a whole, which is

to “protect[] peace officers from battery by inmates.” (Valdez, supra, 28 Cal.App.5th at

p. 315.) We therefore conclude subdivision (c) does not create any rights for the inmate

or impose a duty on the facility to preserve the suspected gassing substance for criminal

evidentiary purposes.

       But even if, for the sake of argument, we accepted Giddens’s interpretation of

subdivision (c), the provision’s testing directive is not absolute. Subdivision (c) directs

the facility to use “every available means” to investigate a suspected gassing incident.

According to the evidence presented at trial, it would have been impossible to collect a

sample of the liquid that hit Deputy Van Leer (because she immediately wiped it off with

her sleeve), and Giddens herself made it impossible to collect a sample from the portion

that remained in her cell by flooding her cell immediately after the incident. On this

record, the jail was simply unable to collect a sample of the liquid.

       This brings us to Giddens’s second argument—that West Valley Detention

Center’s failure to preserve and test the liquid violated her constitutional right to the




                                              11
disclosure of “potentially exculpatory evidence.” Setting aside the fact she failed to raise

this objection during trial, we find the objection meritless.

       “Generally, due process does not require the police to collect particular items of

evidence.” (People v. Montes (2014) 58 Cal.4th 809, 837.) Instead, the constitutional

guarantee of due process “imposes a duty on the state to preserve ‘evidence that might be

expected to play a significant role in the suspect’s defense.’” (Ibid., quoting California v.

Trombetta (1984) 467 U.S. 479, 488.) To fall under this category, the evidence must

“possess an exculpatory value that was apparent before the evidence was destroyed.”

(Trombetta, at p. 489, italics added.) And, unlike the government’s duty to disclose

material exculpatory evidence under Brady v. Maryland (1963) 373 U.S. 83—which

applies regardless of the mindset of the government actors—the failure to “retain

evidence that is potentially useful to the defense” does not violate due process “unless the

accused can show bad faith by the government.” (City of Los Angeles v. Superior Court

(2002) 29 Cal.4th 1, 8, citing Arizona v. Youngblood (1988) 488 U.S. 51, 58, second

italics added.)

       In light of these principles, Giddens’s constitutional challenge faces two

insurmountable hurdles. First, she cannot demonstrate the liquid she threw at Deputy Van

Leer was potentially or apparently exculpatory. Having felt the liquid on her skin and

tasted it, Deputy Van Leer was certain it was urine, and that is a judgment any lay person,

and certainly a former EMT, is capable of making. As a result, there was no reason to

believe that testing the liquid’s contents would exonerate Giddens by revealing an


                                             12
innocuous composition. Second, and more importantly, Giddens cannot demonstrate bad

faith on the jail’s part because she was responsible for destroying the evidence she claims

was missing from her trial.

         For all of these reasons, we reject Giddens’s statutory and constitutional claims of

error.

         B.     The Section 1118.1 Motion

         At the close of evidence, defense counsel made an oral motion to dismiss the

gassing charge under section 1118.1, which requires acquittal “if the evidence then before

the court is insufficient to sustain a conviction.” (§ 1118.1.) The judge noted that while

Deputy Van Leer’s incident report used the phrase “unknown liquid,” her testimony at

trial was that she was “100 percent certain it was urine.” The judge concluded this

conflict in the evidence was “obviously an issue of credibility for the jurors to decide”

and denied the motion.

         Gidden contends this ruling was incorrect. She argues the trial judge was required

to grant her motion because the evidence was susceptible to “more than one reasonable

inference” as to the liquid’s composition. Acknowledging that the deputy’s testimony

supports a finding that the liquid was urine, she argues there was also enough evidence to

support a contrary finding. Relying on the deputy’s use of the phrase “unknown liquid” in

her incident report and the evidence regarding the contents and layout of her cell,

Giddens argues the record also permits the jurors to conclude the liquid contained no

urine and was instead made up of some mix of water and decomposing food.


                                              13
       This argument conflates CALCRIM No. 224, the jury instruction on evaluating

circumstantial evidence, with the standard for a motion to dismiss for insufficient

evidence under section 1118.1. The former applies to the jury’s deliberations and says

that if the circumstantial evidence presented at trial supports two reasonable

conclusions—one that points to guilt and the other to innocence—the jury must accept

the one that points to innocence. But this rule does not apply to the threshold question

section 1118.1 asks, which is “‘simply whether the prosecution has presented sufficient

evidence to present the matter to the jury for its determination.’” (People v. Stevens

(2007) 41 Cal.4th 182, 200.) “The standard applied by a trial court in ruling upon a

motion for judgment of acquittal pursuant to section 1118.1 is the same as the standard

applied by an appellate court in reviewing the sufficiency of the evidence to support a

conviction, that is, ‘whether from the evidence, including all reasonable inferences to be

drawn therefrom, there is any substantial evidence of the existence of each element of the

offense charged.’” (Ibid., italics added.)

       Guided by the correct standard, it is obvious why Giddens’s claim of error fails.

By acknowledging that Deputy Van Leer’s testimony reasonably supports a conclusion

the liquid was urine, she necessarily also concedes the prosecution met its burden of

presenting substantial evidence of guilt. Disposing of this issue does not require us to

explain why, in our view, the jury could easily find Deputy Van Leer to be a more

credible witness than Giddens and also find the evidence the liquid was urine was




                                             14
stronger than the evidence it was not. The mere fact there was, as Giddens admits,

conflicting evidence of guilt, means the trial judge was correct to deny the motion.

                                            III

                                     DISPOSITION

       We affirm the judgment.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                               SLOUGH
                                                                                       J.

We concur:


RAMIREZ
                       P. J.


MILLER
                          J.




                                            15